IN THE SUPREME COURT OF NORTH CAROLINA
                                 No. 195PA11-2
                            Filed 19 December 2014

STATE OF NORTH CAROLINA

             v.
SAMUEL KRIS HUNT



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 728 S.E.2d 409 (2012), on remand from

this Court, 365 N.C. 432, 722 S.E.2d 484 (2012), finding no error in part and

vacating in part a judgment entered on 8 October 2009 by Judge Edwin G. Wilson,

Jr. in Superior Court, Randolph County, and remanding for resentencing. On 7

March 2013, the Supreme Court allowed the State’s petition for discretionary

review of an additional issue. Heard in the Supreme Court on 18 November 2013.

Following oral argument, the Court on 9 December 2013 ordered supplemental

briefing on one issue. Determined on the supplemental briefs without further oral

argument pursuant to Rule 30(f) of the North Carolina Rules of Appellate

Procedure.


      Roy Cooper, Attorney General, by Elizabeth J. Weese and Anne M. Middleton,
      Assistant Attorneys General, for the State-appellee/appellant.

      M. Alexander Charns for defendant-appellant/appellee.


      PER CURIAM.
                                  STATE V. HUNT

                                 Opinion of the Court



      On defendant’s appeal arising from the dissenting opinion, the decision of the

Court of Appeals is affirmed. The State’s petition for discretionary review as to an

additional issue was improvidently allowed.


      AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY

ALLOWED IN PART.


      Justice HUNTER took no part in the consideration or decision of this case.




                                         -2-